Citation Nr: 1142524	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  10-09 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from May 1963 to August 1966.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2009 rating decision, by the Denver, Colorado, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for tinnitus.  The veteran perfected an appeal to that decision.  Thereafter, jurisdiction over the Veteran's claims folder was transferred to the VA Regional Office in Wichita, Kansas.  

On April 14, 2011, the Veteran appeared at the Wichita RO and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran does not have tinnitus that is related to his service.  


CONCLUSION OF LAW

The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

At his personal hearing in April 2011, the Veteran reported that, during his period of active service in the Navy from 1963 to 1966, he worked as a boiler room technician.  The Veteran stated that he worked in the boiler room, which is an enclosed space, for 8 hours a day; therefore, he was exposed to constant noise from blowers and heat pumps.  The Veteran explained that the machines were extremely loud, and they were not provided any type of ear protection.  It was argued that the Veteran did understand the terminology of "tinnitus," when asked by the VA examiner.  The Veteran testified that he has been in construction all of his life since his discharge, and that he mainly built houses.  He testified that his employment involved being around power tools, and occasionally a jackhammer, and that he did not wear hearing protection.  The Veteran stated that he worked in the open air.  He testified that he began experiencing tinnitus in about 2000.  With regard to his May 2009 VA examination, the report of which showed that he denied having tinnitus, the Veteran stated that the examiner may have pronounced the word "tinnitus" in a way that he did not understand.  

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §  3.303(d).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

The Veteran's personnel records indicate that his military occupational specialty was a boiler technician.  

The Veteran's service treatment records do not show any complaints or findings of tinnitus.  

In May 2009, the Veteran was afforded a VA examination.  It was noted that the Veteran denied vertigo, dizziness, tinnitus, otalgia, otorrhea, or chronic ear infections.  The Veteran reported a history of military noise exposure from boilers and weapons firing.  The examiner indicated that the Veteran reported that he had no significant occupational or recreational noise exposure.  The examiner stated, "No opinion on tinnitus is necessary as the Veteran denies tinnitus."  

VA progress notes, dated between June 2009 and November 2009, show that in June 2009, the Veteran was noted to state that his only problems were hearing loss and tinnitus; tinnitus was also noted by history.  The VA progress notes do not show that he was afforded a diagnosis of tinnitus.  

The Board finds that the claim must be denied.  The Veteran's military occupational specialty was boiler technician, and the Veteran has testified that he was exposed to loud noises from the engines and the all of the pumps that are located in that small confined compartment of the boiler room.  His contentions of in-service noise exposure are found to be consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  However, the Veteran's service treatment records do not show any relevant complaints, treatment, or diagnoses.  His separation examination report, dated in August 1966, shows that clinical evaluation of the ears and drums was normal.  Moreover, the Veteran's May 2009 VA examination report shows that he denied tinnitus, and that there was no diagnosis.  To the extent that he asserts that he either misunderstood the examiner's question about tinnitus symptoms, or that the examiner failed to ask him about tinnitus, the Board is unable to find any basis to find that the VA examination report was inadequate.  The examiner indicated that the Veteran's C-file had been reviewed, and she specifically stated, "No opinion on tinnitus is necessary as the Veteran denies tinnitus."  Accordingly, tinnitus is not shown, and the claim must be denied.  Gilpin.  The Board further points out that, even assuming arguendo that the existence of tinnitus was shown, that the Veteran has testified that his tinnitus began in 2000, which is about 34 years after separation from service.  The earliest medical evidence of tinnitus is found in the June 2009 VA progress note, which comes about 43 years after separation from service.  He is shown to have a long history of employment in construction with exposure to noise from construction equipment such as power tools and jackhammers, with no use of hearing protection.  There is no medical evidence of a nexus between his tinnitus and his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention tinnitus was caused by service.  The Veteran has testified that his tinnitus began in 2000.  The Veteran's assertions are competent evidence to show that he experienced ringing in the ears as of 2000.  See, e.g., Layno, 6 Vet. App. 465.  To the extent that he indicated that he had "no significant occupational noise exposure" during his May 2009 VA examination, he has testified to having a history of employment in construction all his life, since separation from service, with exposure to noise from construction equipment without use of hearing protection.  Therefore, this assertion is not credible.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan, 451 F.3d at 1337.  

The Board finds that the oral and written evidence in this case is not sufficient to warrant a grant of the claim.  The Veteran does not have the requisite skill, knowledge, or training, to state whether tinnitus, which first began in 2000, was caused by service.  See Espiritu, 2 Vet. App. 492.  To the extent he has denied a post-service history of significant occupational noise exposure, this is not credible.  In addition, there is no competent evidence of a nexus between tinnitus and the Veteran's service.  Given the foregoing, the Board finds that the service and post-service medical evidence outweighs the Veteran's contentions to the effect that he has tinnitus that is related to his service.   

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in March 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and VA reports, have been obtained and are associated with the Veteran's claims file.  The Veteran has been afforded an examination, and the claimed condition was not diagnosed.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   


ORDER

The appeal is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


